DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2, 3, 5, 7, 10, 16, 17, 19, 21, 22, 23, and 25, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 2, 3, and 5, the claimed device includes both:
1) the two wire limiting structures in each pair of wire limiting structures are spaced apart in extension direction of the wire, so that the two wire limiting structures in each pair of wire limiting structures are not aligned in a direction perpendicular to the extension direction of the wire (per claim 1); and
2) each wire limiting structure among the at least one pair of wire limiting structures comprises a wire locking block, the limiting passage Is a wire fixing hole in the wire locking block.
Such a device was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   See e.g., figures 16, 17, 18, and 19 and paragraph 0096.

Regarding claim 7, the claimed device includes both:
1) the two wire limiting structures in each pair of wire limiting structures are spaced apart in extension direction of the wire, so that the two wire limiting structures in each pair of wire limiting structures are not aligned in a direction perpendicular to the extension direction of the wire (per claim 1); and
2) the stop portions of two wire limiting structures in each pair of wire limiting structures extend in opposite directions. 
Such a device was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   See e.g., figures 8-15.

Regarding claim 10, the claimed device includes both:
1) the two wire limiting structures in each pair of wire limiting structures are spaced apart in extension direction of the wire, so that the two wire limiting structures in each pair of wire limiting structures are not aligned in a direction perpendicular to the extension direction of the wire (per claim 1); and
2) the stop portions of two wire limiting structures in each pair of wire limiting structures extend face to face and are connected to each other. 
Such a device was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   

Regarding claims 16 and 17, the claimed device includes both:
1) the two wire limiting structures in each pair of wire limiting structures are spaced apart in extension direction of the wire, so that the two wire limiting structures in each pair of wire limiting structures are not aligned in a direction perpendicular to the extension direction of the wire (per claim 1); and
2) at least two limiting passages in the at least one pair of wire limiting structures extend along a same straight direction.
Such a device was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 19, the claimed device includes both:
1) the two wire limiting structures in each pair of wire limiting structures are spaced apart in extension direction of the wire, so that the two wire limiting structures in each pair of wire limiting structures are not aligned in a direction perpendicular to the extension direction of the wire (per claim 1); and
2) at least one pair of wire limiting structures are on an edge of the seat body.
Such a device was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 21, the claimed device includes both:
1) the two wire limiting structures in each pair of wire limiting structures are spaced apart in extension direction of the wire, so that the two wire limiting structures in each pair of wire limiting structures are not aligned in a direction perpendicular to the extension direction of the wire (per claim 1); and
2) each wire limiting structure among the at least one pair of wire limiting structures comprises two stop portions which extend from the connection portion in opposite directions, respectively.
Such a device was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 22 and 23, the claimed device includes both:
1) the two wire limiting structures in each pair of wire limiting structures are spaced apart in extension direction of the wire, so that the two wire limiting structures in each pair of wire limiting structures are not aligned in a direction perpendicular to the extension direction of the wire (per claim 1); and
2) the stop portions comprise baffles, the baffles is on the stop portions, and the baffles and the connection portion are on opposite sides of the limiting passage, respectively.
Such a device was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 25, the claimed device includes both:
1) the two wire limiting structures in each pair of wire limiting structures are spaced apart in extension direction of the wire, so that the two wire limiting structures in each pair of wire limiting structures are not aligned in a direction perpendicular to the extension direction of the wire (per claim 1); and
2) the stop portion comprises a wire clamping slot, and an extension direction of the wire clamping slot is one of the following directions: the extension direction of the wire clamping slot is same as an extension direction of the limiting passage; and the extension direction of the wire clamping slot is perpendicular to the extension direction of the limiting passage.
Such a device was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US 2017/0318367 (“Zhang”) in view of Chi US 8007321.
Regarding claim 1, Zhang discloses a mounting seat for an electronic device, comprising
a seat body 20 and at least one pair of wire limiting structures 24, 
a mounting region 50 for mounting a wire weld portion 52 of the electronic device is on the seat body, 
the at least one pair of wire limiting structures (24) are on the seat body near the mounting region, and a limiting passage is on the mounting seat and between the pair of wire limiting structures. 
The Zhang wire limiting structures are not spaced apart in the extension direction of the wire.
Chi discloses a pair of wire limiting structures (41, 42) and a wire bundle 5 that is limited in the limiting passage, wherein the two wire limiting structures are arranged on two sides of the wire bundle 5 which comprises two wires that are adjacent and arranged in parallel (see figure 1);
each wire limiting structure comprises a connection portion (410, 420) and a stop portion (411, 421), 
the connection portion is connected between the base of the wire limiting structure and the stop portion, and the limiting passage is between the stop portion and the base of the wire limiting structure,
and the two wire limiting structures in each pair of wire limiting structures are spaced apart in extension direction of the wire, so that the two wire limiting structures in each pair of wire limiting structures are not aligned in a direction perpendicular to the extension direction of the wire.
It would have been obvious to substitute the Chi wire limiting structures (41 and the pair of structures 42) for the Zhang wire limiting structures 24, running the bundle between the Chi structures (41 and 42) as taught Chi.  The reason for doing so would have been to have the bundle be both securely mounted in the structure yet removable from the structure.  The substituted components and their functions were known in the art.  One with ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable.  KSR International Co. v. Teleflex Inc., 82 USPQ.2d 1385 (2007).  

Per claim 20, Zhang discloses an electronic apparatus, comprising a mounting seat 20, an electronic device 50 and a wire (one of wires 60) welded to the electronic device, the mounting seat comprising a seat body and at least one pair of wire limiting structures (24),
a mounting region (the tab supporting pads 52) for mounting a wire weld portion 52 of the electronic device is on the seat body, 
the at least one pair of wire limiting structures (24) are on the seat body near the mounting region, and a limiting passage is on the mounting seat and between the pair of wire limiting structures. 
The Zhang wire limiting structures are not spaced apart in the extension direction of the wire.
Chi discloses a pair of wire limiting structures (41, 42) and a wire bundle 5 that is limited in the limiting passage, wherein the two wire limiting structures are arranged on two sides of the wire bundle 5 which comprises two wires that are adjacent and arranged in parallel (see figure 1);
each wire limiting structure comprises a connection portion (410, 420) and a stop portion (411, 421), 
the connection portion is connected between the base of the wire limiting structure and the stop portion, and the limiting passage is between the stop portion and the base of the wire limiting structure,
and the two wire limiting structures in each pair of wire limiting structures are spaced apart in extension direction of the wire, so that the two wire limiting structures in each pair of wire limiting structures are not aligned in a direction perpendicular to the extension direction of the wire.
It would have been obvious to substitute the Chi wire limiting structures (41 and the pair of structures 42) for the Zhang wire limiting structures 24, running the bundle between the Chi structures (41 and 42) as taught Chi.  The reason for doing so would have been to have the bundle be both securely mounted in the structure yet removable from the structure.  The substituted components and their functions were known in the art.  One with ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable.  KSR International Co. v. Teleflex Inc., 82 USPQ.2d 1385 (2007).  
Response to Arguments
Applicant’s arguments are moot in view of the new grounds of rejection.

Allowable Subject Matter
Claims 18, 24, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSS N GUSHI/Primary Examiner, Art Unit 2833